Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art does not disclose or teach in useable combination: “a bypass passage including a communication passage in fluid communication with a first valve chamber and a second valve chamber, the communication passage comprising: a first end portion having a first port that opens into the first valve chamber; and a second end portion having a second end port that opens into the second valve chamber, wherein the communication passage extends linearly from the first port to the second port in parallel with the central axis of the electric valve.”
In regards to claim 5, the prior art does not disclose or teach in useable combination: “a bypass passage including a communication passage in fluid communication with a first valve chamber and a second valve chamber, the communication passage comprises: a first end portion that opens into the first valve chamber; and a second end portion that opens into the second valve chamber, wherein the communication passage extends linearly from the first end portion to the second end portion in parallel with a central axis of an electric valve, and wherein the second end portion extends into the second valve chamber in a direction that is perpendicular to the central axis of a relief valve.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753